               Case 2:20-cv-00088-TSZ Document 18 Filed 09/24/20 Page 1 of 3




                                                                             Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      TSUNG H HSU,
 9                                                             No. 2:20-cv-00088-TSZ
                                 Plaintiff,
10
                                                               ORDER GRANTING
11            v.                                               STIPULATED MOTION TO
                                                               CONTINUE EXPERT
12    NORTHWESTERN MUTUAL LIFE                                 DISCLOSURE DATE
      INSURANCE COMPANY,
13
                                 Defendant.
14

15            On this day came before the Court the parties’ Stipulated Motion to Continue the Date
16    for Expert Disclosures. The parties seek through their motion a continuance of only one pre-
17    trial date: the expert disclosure date. See Mot. at 1. In support of their motion, the parties state
18    that they requested through their Joint Status Report that the expert disclosure date be
19    December 30, 2020, so that the parties could complete discovery before exchanging expert
20    disclosures. The parties’ Motion is supported by the declaration of Sarah Cox.
21            “A schedule may be modified only for good cause and with the judge’s consent.” Fed.
22    R. Civ. P. 16(b)(4); see also LCR 16(b)(5) (“A schedule may be modified only for good cause
23    and with the judge’s consent.”). The decision to modify a scheduling order is within the broad
24    discretion of the district court. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607
25    (9th Cir. 1992). Rule 16(b)’s “good cause” standard primarily considers the diligence of the
26

27

     ORDER                                                                        Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     (USDC NO. 2:20-cv-00088-TSZ) - 1                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
               Case 2:20-cv-00088-TSZ Document 18 Filed 09/24/20 Page 2 of 3




 1    party seeking the amendment. If a party has acted diligently yet cannot reasonably meet

 2    scheduling dates or deadlines, a court may allow modification of the schedule.

 3            The Court finds that good cause exists to extend the expert disclosure date so that the

 4    parties can complete discovery prior to exchanging expert disclosures. The parties have

 5    conferred and agreed that this continuance will not otherwise alter the Court’s schedule.

 6    Moreover, the parties have been sufficiently diligent in their discovery efforts—they each have

 7    issued and responded to document discovery and participated in four depositions in

 8    September—but discovery is still not complete. See Declaration of Sarah Cox in Support of

 9    Stipulated Motion to Extend Expert Disclosure Date, ¶ 2. Defendant has yet to take certain key

10    depositions, including that of the Plaintiff, id. at ¶ 3, but the case scheduling order expressly

11    gives both parties until December 21, 2020 to complete discovery, dkt. 10. Permitting the

12    parties to complete discovery before exchanging expert disclosures will allow any expert

13    witnesses to incorporate all discovery into their disclosures, and avoid incomplete expert

14    disclosures that must later be supplemented. This serves the interests of justice and efficiency

15    articulated in Fed. R. Civ. P. 1 and LCR 1(a), and safeguards the Court’s trial schedule by

16    keeping the other case scheduling dates in place.

17            Accordingly, after careful consideration of the Motion, the Court GRANTS the Motion

18    for good cause shown.

19            IT IS HEREBY ORDERED, that the case schedule shall be amended as follows:
                 DESCRIPTION             CURRENT DATE                AMENDED DATE
20
       Disclosure of expert testimony          September 21, 2020         December 30, 2020
21
       under FRCP 26(a)(2)
22
              DATED this 24th day of September, 2020.
23

24

25
                                                             A
                                                             Thomas S. Zilly
26                                                           United States District Judge

27

     ORDER                                                                         Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     (USDC NO. 2:20-cv-00088-TSZ) - 2                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 2:20-cv-00088-TSZ Document 18 Filed 09/24/20 Page 3 of 3




              DATED this 21st day of September, 2020.
 1
       Davis Wright Tremaine LLP                    Roy Law Group
 2
       Attorneys for Defendant                      Attorneys for Plaintiff
 3

 4     By s/ Sarah Cox                             By s/
          Sarah E. Cox, WSBA #46703                  Jesse Cowell, WSBA #50725
 5       James Howard, WSBA #37259                   1000 SW Broadway, Ste. 900
         920 Fifth Ave., Ste. 3300                   Portland, OR 97205
 6       Seattle, WA 98104-1610                      (503) 206-4313
 7       (206) 622-3150                              jesse@roylawgroup.com
         (206) 757-7700
 8       sarahcox@dwt.com
         jameshoward@dwt.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER                                                                      Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (USDC NO. 2:20-cv-00088-TSZ) - 3                                              920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
